DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick et al. US 8992270 (“Glick ‘270”).  Regarding claim 1, Glick ‘270 discloses a conductive terminal, comprising:
a first terminal 96 having a plurality of first contact portions (see annotated figure 3 below, labeled FCP) at an end of the first terminal for (i.e., capable of) establishing direct electrical contact with a mating member (in particular, an appropriately shaped mating member shaped to match the shape of the opening the conductive terminal), 
a gap (see annotated figure below, labeled G)  is formed between two adjacent first contact portions; and
a second terminal 76 stacked on the first terminal, the second terminal having a second contact portion (see annotated figure below, labeled SCP) at an end of the second terminal, at 
.

    PNG
    media_image1.png
    1404
    1086
    media_image1.png
    Greyscale

Per claim 3 the second contact portion has a protrusion (distal ends of arms 88, 90, 92, 94) extending through the gap.

Per claim 5, the conductive terminal is capable of mating with an appropriately shaped mating member, such that during mating with the mating member, the mating member contacts the protrusion of the second terminal before contacting the first contact portion.
Per claim 8, the second terminal and the first terminal are spaced apart from each other (see annotated figure below, spaced apart portion labeled S) and the protrusion is below (labeled PLS below) an upper surface of the first terminal (labeled FTUS below).

    PNG
    media_image2.png
    1751
    1353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1549
    1196
    media_image3.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glick ‘270.  Regarding claim 19, as shown in the figures, the first terminal and the second terminal appear to be each a single member made of a single piece of sheet metal.  The examiner takes Official .

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick US 8366497 (“Glick ‘497”).
Regarding claim 1, Glick ‘497 discloses a conductive terminal, comprising:
a first terminal 80 having a plurality of first contact portions (see annotated figure 9 below, labeled FCP)  at an end of the first terminal for (i.e., capable of) establishing direct electrical contact with a mating member (in particular, an appropriately shaped mating member shaped to match the shape of the opening the conductive terminal), 
a gap (see annotated figure below, labeled G)  is formed between two adjacent first contact portions; and
a second terminal 92 stacked on the first terminal, the second terminal having a second contact portion (see annotated figure below, labeled SCP)  at an end of the second terminal, at least a part (see annotated figure below, labeled P)  of the second contact portion extends through the gap of the first terminal for establishing direct electrical contact with the mating member, in particular, an appropriately shaped mating member shaped to match the shape of the opening the conductive terminal.

    PNG
    media_image4.png
    3256
    2491
    media_image4.png
    Greyscale

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glick ‘497.  
Per claim 14, Glick ‘497 discloses a row of first elastic cantilevers (labeled “cantilevers” above) at a first side of the first fixing portion, each first elastic cantilever has one first contact portion at a free end of the first elastic cantilever.  Glick ‘497 shows in the species of figures 1-4 that the first terminal has a first fixing 41 portion fixed in an insulated body 12.  It would have been obvious to modify the other species of terminals for mounting in an insulating body such as 12.   Such modifications would have been a matter of engineering design choice, being a rearrangement of parts without patentable significance.  See In re In re Harza, 274 F.2d 669 (CCPA 1960) (Duplication of parts has no patentable significance) and In re Japikse, 86 USPQ 70 (CCPA 1950) (Rearrangement of parts where operation of device not modified is not patentably significant).


    PNG
    media_image5.png
    1847
    1431
    media_image5.png
    Greyscale


21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick ‘497.
Regarding claim 21, Glick ‘497 discloses (see annotated figure 15 below) a conductive terminal, comprising:
a first terminal (labeled T1 below) having a plurality of first contact portions (labeled FCP) at an end of the first terminal adapted to establish direct electrical contact with a mating member, a gap (labeled “gap”) is formed between two adjacent first contact portions; and
a second terminal (labeled T2) stacked on the first terminal, the second terminal having a second contact portion (labeled SCP) at an end of the second terminal, at least a part of the second contact portion extends into the gap of the first terminal in a direction toward an upper contact surface (labeled UCS) of the first contact portion for establishing direct electrical contact with the mating member, the second terminal and the first terminal are spaced apart (see space labeled “space”) from each other with an upper contact surface of the second contact portion arrange below, or flush with, the upper contact surface of the first terminal.
The conductive terminal is inherently capable of being mated with an appropriately shaped mating terminal (which is not part of the claimed invention), such that during mating with the mating member, the mating member contacts the upper contact surface of the first contact portion before, or simultaneously with, the upper contact surface of the second contact portion. 

    PNG
    media_image6.png
    3289
    2533
    media_image6.png
    Greyscale


Response to Arguments
Applicant’s arguments have been considered.  Applicant argues that Glick ‘270 and Glick ‘497 do not disclose that the first and second terminals are in direct electrical contact with the mating connector.   First and second terminals being in direct electrical contact with the connector is not claimed.   What is claimed is that the first and second terminals are “for establishing” direct electrical contact with the mating connector.   The mating connector is not part of the claimed invention.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP section 2114(II).
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) (“[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art”).    MPEP section 2114(IV).
Applicant’s arguments are based on assumptions regarding the shape of the mating connector terminals, while the mating connectors are not claimed.   It is well known in the art for the mating pin or bar terminals be shaped to match the shape of the opening of the receptacle terminal.   See, e.g., Kobayashi et al., US 10847914, at pin 10 and Arnold, US 5649837, pins 5, reproduced below.   The Glick ‘497 and Glick ‘270 first and second terminals are inherently capable of mating directly with appropriately shaped mating pins.

    PNG
    media_image7.png
    1852
    1431
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    1849
    1431
    media_image8.png
    Greyscale

	
Allowable Subject Matter
Claim 20 is allowable.  Claims 6, 7, 9, 10, 11, 12, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the device as claimed, including (regarding claim 11)  a pair of ends of each of a pair of adjacent first contact portions are connected by a connection portion (see first annotated figure above, labeled CP) , the connection portion abuts against an end of the second contact portion on a side of the second contact portion contacting the mating member or (regarding claim 12) the second contact portion has a second stopper at an end of the second contact portion, a width of the second stopper is larger than the gap and the second stopper abuts against the first contact portion on a pair of opposite sides of the gap, the second stopper arranged distally from an upper contact surface of the second contact portion contacting the mating member as claimed or (regarding claim 20) a second terminal stacked on the first terminal having a second fixing portion fixed in the insulated body and a row of second elastic cantilevers at a first side of the second fixing portion, each second elastic cantilever having a second contact portion at a free end thereof, a gap is formed between two adjacent first contact portions, at least a part of the second contact portion extends through the gap of the first terminal.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833